         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 1 of 10
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        April 27, 2020
                            UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

CATHERINE S. CURTIS,           §
                               §
      Plaintiff,               §
VS.                            § CIVIL ACTION NO. 7:19-cv-00417
                               §
CERNER CORPORATION; QUAMMEN §
HEALTH CARE CONSULTANTS, INC.; §
and SIEMENS MEDICAL SOLUTIONS §
USA, INC.,                     §
                               §
      Defendants.              §

                                   OPINION AND ORDER

          The Court now considers the “Report and Recommendation to the United States District

Court Recommending that it Withdraw the Reference of this Adversary Proceeding,”1 and

“Siemens Medical Solutions USA, Inc.’s Limited Objection to the Bankruptcy Court’s Report

and Recommendation,”2 and Defendant Cerner Corporation’s joinder in Defendant Siemens

Medical Solutions USA, Inc.’s limited objection.3 After considering the Report and

Recommendation and the parties’ objections, the Court MODIFIES the Report and

Recommendation and WITHDRAWS the reference to the Bankruptcy Court in full.

    I. BACKGROUND AND PROCEDURAL HISTORY

          In January 2019, Bay Area Regional Medical Center, LLC, filed a petition for voluntary

bankruptcy relief under Chapter 7 of the United States Bankruptcy Code.4 Plaintiff Catherine

Curtis is a bankruptcy trustee.5 In August 2019, Plaintiff filed an Adversary Proceeding within


1
  Dkt. No. 1.
2
  Dkt. No. 5.
3
  Dkt. No. 7.
4
  R&R, Dkt. No. 1 at 2.
5
  Id. at 1.

1 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 2 of 10



Bay Area Regional Medical Center, LLC’s bankruptcy proceeding alleging 14 causes of action

against Defendants in this action seeking to recover millions of dollars.6 In December 2019, the

United States Bankruptcy Court for the Southern District of Texas held hearings on Defendant

Siemens’7 and Defendant Cerner’s motion8 to withdraw the reference.9 The “reference” refers to

this Court’s General Order 2012-6, which implements 28 U.S.C. § 157 and automatically refers

proceedings arising under the Bankruptcy Code (Title 11, United States Code) to the Bankruptcy

Judges of this District.10 After considering the motions, the Bankruptcy Court entered a Report

and Recommendation (R&R), recommending to this Court that, although the Court should not

find mandatory withdrawal of the reference, the permissive withdrawal factors counsel strongly

in favor of withdrawing the reference to the Bankruptcy Court.11 The Bankruptcy Court

recommends “that the reference be immediately withdrawn, but that the United States District

Court for the Southern District of Texas then refer the adversary proceeding to the undersigned

judge for adjudication of all pretrial matters, with the undersigned judge then notifying the

District Court when the dispute is ready to be tried.”12

          After this Court received the Bankruptcy Court’s R&R, Defendant Siemens filed the

instant limited objection.13 Defendant Siemens agrees with the R&R in full, “except to the extent

the bankruptcy court recommends that pre-trial matters be adjudicated by the bankruptcy court

(and not by this Court).”14 Defendant Cerner “joins and adopts” Defendant Siemen’s position.15



6
  Id. at 1–3.
7
  Dkt. No. 2.
8
  Dkt. No. 3.
9
  Dkt. No. 1 at 2.
10
   In re Order of Reference to Bankruptcy Judges, Gen. Order No. 2012-6 (May 24, 2012).
11
   Dkt. No. 1.
12
   Id. at 2.
13
   Dkt. No. 5.
14
   Id. at 2, ¶ 4.
15
   Dkt. No. 7 at 1.

2 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 3 of 10



          In short, all parties that have stated a position agree with the Bankruptcy Court that the

reference should be withdrawn as to trial in this civil proceeding.16 Although the Bankruptcy

Court recommends withdrawal of the reference, the Bankruptcy Court nevertheless recommends

that the matter be referred back to it for pretrial proceedings, and this matter is ripe for decision.

     II. DISCUSSION

          a. Legal Standard

          In deciding on the R&R, this Court is obligated to “make a de novo review upon the

record . . . . The district judge may accept, reject, or modify the proposed findings of fact or

conclusions of law, receive further evidence, or recommit the matter to the bankruptcy judge

with instructions.”17 The Court may withdraw a reference to the Bankruptcy Court “for cause

shown,” but shall withdraw the reference “if the court determines that resolution of the

proceeding requires consideration of both title 11 and other laws of the United States regulating

organizations or activities affecting interstate commerce.”18 In the latter, mandatory withdrawal

circumstance, “Courts generally interpret the mandatory withdrawal provision restrictively,

granting withdrawal of the reference when the claim and defense entail material and substantial

consideration of non-Bankruptcy Code federal law.”19 In any case, “[t]he decision to grant or

deny this motion is committed to the discretion of the district court.”20 The Fifth Circuit has

provided guiding principles for the Court to consider, and a “decision to withdraw a reference

‘must be based on a sound, articulated foundation,’ at least when the case adjudicates the relative




16
   See Dkt. No. 3-2.
17
   FED. R. BANKR. P. 9033(d).
18
   28 U.S.C. § 157(d).
19
   Levine v. M & A Custom Home Builder & Developer, LLC, 400 B.R. 200, 203 (S.D. Tex. 2008) (Rosenthal, J.).
20
   Veldekens v. GE HFS Holdings, Inc., 362 B.R. 762, 765 (S.D. Tex. 2007) (Hoyt, J.) (citing FED. R. BANKR.
P. 5011(a) & In re Mirant Corp., 197 F. App'x 285, 294 (5th Cir. 2006)).

3 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 4 of 10



rights of the debtor and its creditors.”21 “In the Fifth Circuit, courts consider six factors when

evaluating whether the moving party has demonstrated ‘cause’ for withdrawal of the reference:

         core versus non-core matters;
         fostering the economical use of the debtors' and creditors' resources;
         expediting the bankruptcy process;
         reducing forum shopping and confusion;
         whether jury demands have been made; and
         promoting uniformity in bankruptcy administration.”22

          b. Analysis of the Bankruptcy Court’s Report and Recommendation

             1. Mandatory Withdrawal Under 28 U.S.C. § 157(d)

          Plaintiff brings causes of action for:

          1. Breach of Contract (against all defendants)
          2. Breach of Express Warranties (against all defendants)
          3. Breach of Implied Warranties (against all defendants)
          4. Negligence (against all defendants)
          5. Fraud (against all defendants)
          6. Fraudulent Inducement (against Siemens & Quammen)
          7. Negligent Misrepresentation (against all defendants)
          8. Negligent Hiring (against all defendants)
          9. Unjust Enrichment (against all defendants)
          10. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
          Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(2))
          (against Siemens and Cerner)
          11. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
          Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.006(a)) (against
          Siemens and Cerner)
          12. Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) (against
          Cerner)
          13. Recovery of Fraudulent Transfers under 11 U.S.C. § 550 (against Siemens and
          Cerner)
          14. Recovery of Attorney’s Fees and Costs (against all defendants).23

The Court therefore adopts the recommendation of the Bankruptcy Court and holds that no single

cause of action alleges violations of federal law “regulating organizations or activities affecting



21
   Id. (quoting Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 998 (5th Cir. 1985)).
22
   In re Morrison, 409 B.R. 384, 389 (S.D. Tex. 2009) (Atlas, J.) (collecting cases).
23
   Dkt. No. 1 at 1–2.

4 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 5 of 10



interstate commerce”24 and mandatory withdrawal of the reference is thus “inapplicable” to this

proceeding.25

             2. Permissive Withdrawal “For Cause Shown” Under 28 U.S.C. § 157(d)

          The Bankruptcy Court “believes that all six of the [Fifth Circuit] factors favor withdrawal

of the reference by the District Court.”26 The Court will review each of the factors.

                 i. Whether the Matter is a Core or Noncore Proceeding

          “A proceeding is core if it invokes a substantive right provided by title 11 or if it is a

proceeding that, by its nature, could only arise in the nature of a bankruptcy case.”27 Thus, if the

proceeding could only arise in a case brought under the Bankruptcy Code or involves a right

created by federal bankruptcy law, the case is a core proceeding, whereas “[i]f the proceeding

does not invoke a substantive right created by the federal bankruptcy law and is one that could

exist outside of bankruptcy,” it is a non-core proceeding.28 The Court notes that the claims listed

as 10–13 above are core proceedings that arise out of the Bankruptcy Code, but at least claims 1–

9 could be brought independent of federal bankruptcy law and are therefore noncore. 29 Where

the majority of claims are noncore, “withdrawal of the reference is favored.”30 The Court agrees

with the Bankruptcy Court R&R that the first factor weighs in favor of withdrawal of the

reference.31




24
   28 U.S.C. § 157(d).
25
   Dkt. No. 1 at 4.
26
   Id. at 10.
27
   In re Lutfak, 536 B.R. 765, 771 (Bankr. S.D. Tex. 2015) (citing Wood v. Wood, 825 F.2d 90, 97 (5th Cir. 1987));
see 28 U.S.C. § 157(b).
28
   In re Morrison, 409 B.R. 384, 390 (S.D. Tex. 2009) (Atlas, J.) (quoting Wood, 825 F.2d at 97).
29
   See In re Gulf States Long Term Acute Care of Covington, L.L.C., 455 B.R. 869, 876 (E.D. La. 2011) (“It does not
appear that the bankruptcy law theories of recovery predominate over the previously mentioned state law theories.
Therefore, the Court finds that the presence of non-core claims in the case weighs in favor of withdrawal of the
reference.”).
30
   In re Royce Homes, L.P., No. 09-32467-H4-7, 2011 WL 13340482, at *2 (Bankr. S.D. Tex. Oct. 13, 2011).
31
   Dkt. No. 1 at 6.

5 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 6 of 10




                 ii. Whether Uniformity in Bankruptcy Administration Would be Promoted by
                     Declining to Withdraw the Reference

          This factor acknowledges that, where a Bankruptcy Judge already has great familiarity

with the case, the parties, or the underlying facts, the District Court should not withdraw the

reference to promote uniformity of bankruptcy administration and because the “resident

expertise” to resolve the issues lies with the Bankruptcy Court.32 “[T]he court must employ

[withdrawal of the reference] judiciously in order to prevent it from becoming just another

litigation tactic for parties eager to find a way out of bankruptcy court.”33

          Here, the Bankruptcy Court is familiar with the debtor and the “allegations made by the

[Plaintiff] Trustee,” but has resolved no substantive issues in the adversary proceeding and avers

that “the Court has not reached a significant level of familiarity” with the issues.34 In addition,

the mostly noncore nature of the claims indicates that the Bankruptcy Court does not possess the

resident expertise and uniformity in bankruptcy administration would not be promoted by

declining to withdraw the reference. Accordingly, this factor weighs in favor of withdrawal.

                 iii. Whether Withdrawal of the Reference will Reduce Forum Shopping and
                      Confusion

          As noted, the Court should be skeptical of attempts to avoid Bankruptcy Court as an

unfavorable forum. However, the motions to withdraw the reference were filed soon after

Plaintiff initiated the adversary proceeding and there are no indicia of forum shopping because

most of the claims alleged against Defendants are unrelated to the Defendants’ involvement in

the bankruptcy proceeding.35 For example, Plaintiff’s claims do not “go to the merits of either


32
   In re Hargis, 146 B.R. 173, 176 (N.D. Tex. 1992).
33
   In re Kenai Corp., 136 B.R. 59, 61 (S.D.N.Y. 1992).
34
   Dkt. No. 1 at 7.
35
   See Dkt. No. 3 at 6, ¶ 24.

6 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 7 of 10



[Defendant] Cerner’s unsecured or administrative claim.”36 There is no indication of forum

shopping or confusion if the reference is withdrawn.37 Accordingly, this factor weighs in favor of

withdrawal.

                 iv. Whether Withdrawal of the Reference will Foster the Economical Use of the
                     Debtor’s and Creditors’ Resources

          Judicial economy and economical use of the parties’ resources favor reducing the number

of motions, hearings, and proceedings that are necessary to resolve this case. As the Bankruptcy

Court points out, Defendants Siemens and Cerner have not consented to the Bankruptcy Court’s

entry of judgment on any noncore matters, therefore “any substantive rulings that [the

Bankruptcy Court] issues on the non-core matters would necessarily have to be reviewed de novo

by the District Court pursuant to 28 U.S.C. § 157(c)(1)” if this Court does not withdraw the

reference.38 However, withdrawal of the reference “eliminates the prospect of an appeal from the

bankruptcy judge's adjudications of core claims, and dispenses with the need for the district court

to conduct a de novo review of proposed findings and conclusions of the bankruptcy judge after a

trial in the bankruptcy court as to non-core claims.”39 Because noncore claims significantly

outweigh core claims, judicial and litigant economy favor determination of the claims by the

District Court once. This factor weighs in favor of withdrawal.

                 v. Whether Withdrawal of the Reference Would Expedite the Bankruptcy Process

          “The district court should refuse withdrawal if withdrawal would unduly delay

administration of the case, considering the status of the case, the importance of the proceeding to

the case, and the relative caseloads of the district court and bankruptcy judge.”40 Here, refusal to


36
   Id. ¶ 25.
37
   See In re Brown Med. Ctr., Inc., 578 B.R. 590, 598 (Bankr. S.D. Tex. 2016).
38
   Dkt. No. 1 at 8.
39
   Mirant Corp. v. The S. Co., 337 B.R. 107, 122 (N.D. Tex. 2006).
40
   In re White Motor Corp., 42 B.R. 693, 700 (N.D. Ohio 1984) (quotation omitted).

7 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 8 of 10



withdraw the reference will delay final administration of the bankruptcy case because the two-

step de novo review discussed in the previous subsection would “delay the resolution of the

dispute and consequently, the final administration of the bankruptcy estate.”41 Accordingly, this

factor weighs in favor of withdrawal.

                 vi. Whether Jury Demands have been Made

          “When a party that is entitled to a jury trial properly requests a jury and does not consent

to a jury trial before the bankruptcy court, the bankruptcy court must recommend that the

adversary proceeding be withdrawn to the district court for trial.”42 However, the R&R notes that

some Defendants have merely reserved their right to request a jury trial, but that no party has yet

requested a jury trial.43 The Court has not been presented with authority or any reason that

reservations of rights to request a jury trial should be treated the same as a jury demand.

Accordingly, because no jury demand has been made, this factor weighs against withdrawal.

          In conclusion, the Court finds that five of the six factors that the Fifth Circuit outlined

weigh in favor of withdrawing the reference. Therefore, the Court holds that “cause” has been

established under 28 U.S.C. § 157(d) to withdraw the reference to the Bankruptcy Court. The

Court adopts the recommendation of the Bankruptcy Court44 and WITHDRAWS this case’s

reference to the Bankruptcy Court.

             3. Whether the Bankruptcy Court Shall Conduct Pretrial Matters

          As noted above, the R&R and two Defendants disagree on whether this Court, having

withdrawn the reference, should “refer the adversary proceeding to the undersigned judge for



41
   Dkt. No. 1 at 9.
42
   In re Quality Lease & Rental Holdings, LLC, No. 14-60074, 2016 WL 416961, at *5 (Bankr. S.D. Tex. Feb. 1,
2016) (citing In re Clay, 35 F.3d 190, 196–97 (5th Cir. 1994)), report and recommendation adopted, No. AP 14-
6005, 2016 WL 11644051 (S.D. Tex. Feb. 29, 2016).
43
   Dkt. No. 1 at 9 & n.29.
44
   See FED. R. BANKR. P. 9033(d).

8 / 10
         Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 9 of 10



adjudication of all pretrial matters, with the undersigned judge then notifying the District Court

when the dispute is ready to be tried.”45 The R&R cites no authority for its position. Defendants

Siemens and Cerner argue that withdrawal of the reference is inconsistent with referral of certain

matters to the Bankruptcy Court, and assert that the R&R’s point that its resolution of noncore

issues will necessitate de novo review by this Court militates against referral of pretrial matters

to the Bankruptcy Court.46

          Some District Courts have reasoned that jurisdiction may remain in the Bankruptcy Court

for pretrial matters until the time of trial to promote the efficient use of judicial resources where

the Bankruptcy Court has familiarity with the allegations that require interpretation of federal

bankruptcy law or familiarity with the parties and the dispute.47 This Court, however, agrees with

Defendants that the R&R’s points that the uniformity of bankruptcy administration, the majority

of noncore claims, and the necessity of de novo review of a significant number of issues all

militate against referral of any matters to the Bankruptcy Court. 48 The Court agrees that, “[t]o the

extent the bankruptcy court recommends that it handle pre-trial matters, . . . that is inconsistent

with the ‘immediate withdrawal’ of the reference and imprudent under the circumstances here”49

because the Court would need to make a de novo review of the Bankruptcy Court’s proposed

findings of fact and conclusions of law.50 The Court declines to adopt the R&R to the extent that

pretrial matters would be referred to the Bankruptcy Court.




45
   Id. at 2.
46
   Dkt. No. 5 at 2, ¶¶ 2–3; Dkt. No. 7.
47
   See In re Universal Health Care Grp., Inc., No. 8:17-cv-00956-VMC, 2017 U.S. Dist. LEXIS 74834, at *9 (M.D.
Fla. May 17, 2017) (collecting cases)
48
   See Dkt. No. 5 at 3–4, ¶¶ 6–8.
49
   Id. at 2, ¶ 3.
50
   See Mirant Corp. v. The S. Co., 337 B.R. 107, 122 (N.D. Tex. 2006).

9 / 10
        Case 7:19-cv-00417 Document 8 Filed on 04/27/20 in TXSD Page 10 of 10




       III. CONCLUSION

           In accordance with Federal Rule of Bankruptcy Procedure 9033(d), the Court modifies

the Bankruptcy Court’s Report and Recommendation. The Court GRANTS the motions to

withdraw the reference51 and WITHDRAWS the reference of this case to the Bankruptcy Court

in full including as to all pretrial and trial matters. The Court ORDERS the Clerk of the Court to

file all documents relating to Adversary Proceeding No. 19-07010 pending in the United States

Bankruptcy Court for the Southern District of Texas on this Court’s docket in this proceeding no

later than May 8, 2020.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 27th day of April 2020.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




51
     Dkt. Nos. 2–3.

10 / 10
